Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.

Detailed Action
	This office action is a response to applicant’s communication submitted February 26, 2021, wherein new claim 30 is introduced.  This application is a national stage application of PCT/JP2018/040499, filed October 31, 2018, which claims benefit of foreign applications JP2017-210150, filed October 31, 2017, and JP2017-227180, filed November 27, 2017.
Claims 17, 18, and 21-30 are pending in this application.
Claims 17, 18, and 21-30 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 17, 18, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Ma et al. in view of Jiang et al. 2009. (All references of record in previous action)
The claimed invention is directed to a method wherein a carbohydrate molecule is contacted with a solid support having phosphobetaine functional groups in the presence of an organic solvent, and adsorbs to the solid support, and is then contacted with water and elutes from the solid support.  Various dependent claims further define the structure of the betaine functional group, and the characteristics of the solid support.
	Yu et al. discloses hydrophobic interaction chromatography using a zwitterionic polymer stationary phase. (p. 861 left column second paragraph) The stationary phase is an acrylamide polymer bearing sulfobetaine side chains bonded to a silica stationary phase. (p. 862 figure 1) Hydrophilic interaction chromatography was carried out on this column by a method wherein an analyte was applied to a column in a solvent comprising the organic solvent acetonitrile, water, and a buffer salt. (p. 861 section 2.4) In one embodiment a digest of immunoglobulin was applied to a column in an 85% acetonitrile solvent to absorb to the column, and then eluted with a 50:50 mixture of acetonitrile and water (p. 861 section 2.5) to enrich the sample in glycopeptide fragments.  Because “containing an organic solvent” in the claims does not exclude methods wherein the organic solvent contains some amount of water, and “into contact with water” does not exclude methods wherein the water is in a mixture with an organic solvent, this method falls within the steps recited in instant claim 17.  Furthermore the sulfobetaine structure falls within the structural limitations recited in instant claims 18, 19, 22, 24, and 25.  The polymer-silica particles were spherical (See figure S1 in supplementary content of Yu et al.) and had a particle size of 5 µm, (p. 861 section 2.1) falling within the scope of instant claim 29.  With respect to instant claim 28, , the description of silica gel from TomasSci (reference of record in previous action) gives the specific gravity of silica gel as 2.10 Kg per 1L, or 2.1 compared to water, and 2/g. (p. 863 left column second paragraph) Therefore the amount of polymer coated onto the silica was about 1.11mg per m2 of the silica particles.  Yu et al. does not disclose a method including a step of preforming a solid-liquid separation to remove a liquid phase from the purification agent.
 	Ma et al. discloses using spin columns as the solid phase for a method of purifying immunoglobulins. (p. 24 sections 2.2 and 2.3, p. 25 figure 3) This method involves loading a sample onto the column and centrifuging it to remove the liquid from the binding phase, as well as washing the spin column having the bound immunoglobulin.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to carry out the enrichment method described by Yu et al. using spin columns packed with the TENS binding material.  One of ordinary skill in the art would have found it to be obvious to substitute a spin column in place of the GELoader tip used by Yu et al. because both of these elements are described in the art as useful for the same purpose of holding a solid binding phase for binding and concentrating immunoglobulins.
Yu et al. in view of Ma et al. further does not disclose a method wherein the betaine moiety is a methacrylate polymer with a phosphorylcholine side chain.
Jiang et al. discloses a monolithic zwitterionic column for hydrophobic interaction chromatography. (p. 2440 left column third paragraph) The polymer is a methacrylate polymer bearing phosphorylcholine side chains, falling within the scope of instant claims 17-23. (p. 2441 figure 1) The polymers were anchored to the capillary wall, which is an insoluble inorganic substrate. (p. 2440 right column section 2.3)

Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted February 26, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that one of ordinary skill in the art would not have used the betaine binding moiety described by Yu et al. in a spin column because the two technologies are different and incompatible.  Specifically, Applicant describes the functioning of affinity membrane chromatography and how it differs from purification of an analyte on a spin column in particular in that it uses a much lower, controlled flow rate.  In view of this consideration, Applicant argues that one of ordinary skill in the art would not have found it to be obvious to perform a HILIC separation as described by Yu on a spin column.
However, the citation of a reference in a finding of obviousness does not require that every element taught by the reference be imported into the final combined teaching.  Yu et al. teaches that betaine functional groups are able to retain sugars.  Given this teaching, and the teaching of Ma et al. to use a membrane with affinity for a particular type of compound in a spin column for purifying said compound, one of ordinary skill in the art would have found it to be obvious to use betaine functional groups in a spin column, as well as in the HILIC method described by Yu et al.


Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/10/2021